 1
                                                                            JS-6
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       TRACY L.,1                                    Case No. 2:18-cv-03885-ODW (AFM)
11                          Plaintiff,
               v.                                      JUDGMENT OF REMAND
12

13       ANDREW M. SAUL,
         Commissioner of Social Security,
14
                            Defendant.
15

16            This matter came before the Court on the Report and Recommendation of the

17   Magistrate Judge to whom the case was referred. The Court, having accepted the

18   Report,

19            IT IS HEREBY ORDERED AND ADJUDGED that the decision of the

20   Commissioner of Social Security is reversed and the matter is remanded to the

21   Commissioner for further administrative proceedings consistent with the Report.

22   DATED: 8/29/2019

23
                                                 ____________________________________
24                                                       OTIS D. WRIGHT, II
25                                                 UNITED STATES DISTRICT JUDGE
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
